UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4037
BENNY RAY WASHINGTON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-02-37)

                      Submitted: July 28, 2003

                      Decided: October 22, 2003

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, John J. Frail, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WASHINGTON
                              OPINION

PER CURIAM:

   Benny Ray Washington appeals the sentence imposed upon him
following his conviction for possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841 (2000). We have
reviewed Washington’s claims and affirm.

   Washington’s first claim on appeal is that the district court erred
in its application of an enhancement for possession of a firearm in the
course of the offense. See U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (2001) (applying two-level enhancement). Washington
claims that "the [G]overnment failed to present any evidence estab-
lishing Mr. Washington possessed, or even that a gun was present, in
connection with any drug activity." (Appellant’s br. at 11). This asser-
tion is belied by the record. Washington confessed to possessing a
weapon at the location from which he admitted distributing metham-
phetamine. Officers also discovered a holster and bullets in Washing-
ton’s vehicle. Accordingly, we cannot conclude that it was "clearly
improbable that the weapon was connected with the offense." USSG
§ 2D1.1, comment. (n.3). We deny this claim.

   Washington’s remaining claim, that the district court did not com-
ply with Fed. R. Crim. P. 32(i)(3)(B) (requiring district court to rule
on disputed matters prior to imposing sentence), is likewise lacking
in merit. Prior to sentencing Washington, the district court specifi-
cally denied Washington’s objection, noting: "So I do think it is
appropriate to attribute the possession of the firearm to the defendant
in relation to the drug trafficking crime." (J.A. at 305). Any claim that
the district court failed to comply with the rule is simply misplaced.
Accordingly, we deny this claim.

  We affirm Washington’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED